Exhibit 4.95 WITHOUT PREJUDICE & SUBJECT TO CONTRACT UNTIL EXECUTED BY BOTH PARTIES DATED 16th OCTOBER 2009 (1) AMARIN CORPORATION plc (2) ALAN COOKE COMPROMISE AGREEMENT THIS AGREEMENT is made on the 16th of October 2009 (the “Signing Date”). BETWEEN: (1) AMARIN CORPORATION plc whose registered office is at 110 Cannon Street, London, EC4N 6AR, England (the "Company"); (2) Alan Cooke (the "Employee") WHEREAS: (A) The Company anticipates consummating an equity financing pursuant to a Securities Purchase Agreement with various investors (such consummation, the “Closing”). (B) Following consultation with the Employee, the parties agree that the Employee's employment with the Company will terminate by reason of redundancy on the Termination Date. (B) Without any admission of liability on the part of the Company, the Company and the Employee have agreed the terms set out in this Agreement in settlement of the Claims and all and any other claims which the Employee has or may have against the Company or any Associated Companies or against any employees or officers of any such company arising out of or in connection with his employment or termination of employment with the Company or any Associated Company. (C) The Company is entering into this Agreement on its own behalf and as agent for any Associated Company. DEFINITIONS In this Agreement the following words and expressions shall have the following meanings: "Act" means the Irish Companies Acts; "Associated Company" means: (a) any Holding Company of the Company; or (b) any direct or indirect Subsidiary of the Company or any such Holding Company; "the Claims" means those allegations and/or potential claims referred to in Clauses 4.1 and 4.3 below; “the Effective Date” means the date on which the Closing occurs; "Subsidiary" and "Holding Company" have the respective meanings given to them by the Act and any reference to the Subsidiary or Subsidiaries or Holding Company is (unless inconsistent with the context) intended to be a reference to the Subsidiary or Subsidiaries or Holding Company respectively of the company in question at the relevant time; "the Termination Date" means the 31st of October 2009 if, but only if, the Effective Date occurs. "the Warrant Issuance" means the issue to the Employee of 247,050 warrants to purchase shares in the Company on the terms set out in theWarrant Agreement included in Appendix 1 THE PARTIES have agreed as follows: 1. CONFIDENTIALITY 1.1 The Employee and the Company agree to keep the terms of this Agreement confidential, save (i) where disclosure is required to the Revenue Commissioners,(ii) where required by law or as a result of any regulatory filing or disclosure requirement (to include, without limitation, all applicable SEC filings), and (ii) where necessary or appropriate to give effect to this Agreement, to: (a) the Employee's legal or professional advisers or family, provided that they agree to keep the information confidential; or (b) the Company's legal or professional advisers. 1.2 The Employee undertakes that the Employee shall not (except where authorised by the Company or obliged by law) reveal to any person, company, employer or organisation or use for his or her own or another person’s or organisation’s benefit any confidential information concerning the dealings, affairs, business, strategies, computer systems, plans, forecasts, accounts, or finances of the Company or any Associated Company or its or their customers. 2. EFFECTIVENESS 2.1 The provisions of Clauses 1, 2 and 10-12 of this Agreement will be effective from the Signing Date and shall survive indefinitely whether or not the Effective Date shall occur. 2.2 Clauses 3-9 of this Agreement shall not become effective until, but shall become automatically effective upon, the Effective Date. If the Closing (and thus the Effective Date) does not occur by October 31, 2009, then such clauses shall become void and no party hereto shall have any liability to any other party hereto, or to any Associated Company of the Company, with respect to such clauses. 3. WARRANT ISSUANCE 3.1 The Company will, without any admission of liability whatsoever on behalf of itself and its Associated Companies, issue to the Employee the Warrant Issuance on the Closing or no later than the Termination Date. 3.2The Employee: (i) represents that he is an accredited investor having such knowledge and experience in financial and business matters as to be capable of evaluating the merits and risks of receiving the warrants and has received and reviewed a draft of the Company's draft form 20-F for the year ended December 31, 2008; and (ii) acknowledges that the warrants are subject to certain transfer restrictions. 3.3 The Company hereby grants to the Employee registration rights with respect to the resale of Ordinary Shares issued upon exercise of the Warrants granted pursuant to this compromise agreement, such registration rights having the same terms as those contained in Article 6 of October 12, 2009 Securities Purchase Agreement (the "SPA") as if such Warrants had been purchased thereunder. Notwithstanding the foregoing, unless the SPA is amended to permit otherwise, (i) the Employee shall not be entitled to exercise piggy back rights with regard to the registration statement contemplated by the SPA and (ii) the Employee's rights to piggy back on any other registration statements shall be subordinate to the piggy back rights of the purchasers under the SPA. To the extent permitted, the Company covenants to register such Ordinary Shares on Form S-8 as promptly as practicable following the closing of the transactions contemplated by the SPA. 4. PAYMENTS 4.1 The Company will provide such notice of termination of employment to the Employee (contractual or statutory, whichever is the greater) as is applicable on October 31st2009.The Employee will be paid in lieu of such notice for all unexpired notice on the Termination Date.This will amount to a termination payment of €375,000. All payments are subject to tax and other deductions as required by law. This Agreement shall be a full and final settlement of the Claims and all other claims which the Employee has or may have (whether now or at any time in the future) against the Company or any Associated Company arising out of his employment or the termination of his employment. The Employee's employment will terminate on the Termination Date and the Company will issue and send a form P45 to the Employee on the Termination Date. 4.2 The Employee acknowledgesand accepts that the benefits in this Agreement include, if applicable, any statutory redundancy payment. 4.3 Where applicable, the Employee will continue to receive his or her salary and other contractual benefits up to the Termination Date on the usual basis, subject to the normal deductions for income tax and PRSI. Payment shall be made in accordance with the usual payroll cycle and the final payment shall be made on Termination Date. 4.4 The Company shall reimburse the Employee for all business expenses properly and reasonably incurred by the Employee up to the Termination Date, subject to his or her compliance with the Company's rules and procedures relating to expenses and the production of satisfactory receipts. 5. CONSULTING 5.1 In advance of the Termination Date, the Company and the Employee will endeavour to agree a consulting agreement to take effect from October 31, 2009, subject to formal execution of a consulting agreement. 6. NON-DISPARAGEMENT 6.1 Other than as may be reasonably necessary for the purposes of enforcing the terms of this Agreement, the parties undertake not to make or cause to be made (directly or indirectly): (a) any derogatory or disparaging statement about the other, and in the Employee’s case about any Associated Company or any of the officers, employees or shareholders of the Company or any Associated Company; or (b) save for the filings or disclosures as set out at clause 1.1 above, any comment to the press or other media or any other public statement concerning the Employee’s employment, the termination of his employment or the Claims. 6.2 The Employee and the Company agree that any covenants in this Clause 6 shall survive indefinitely after the Termination Date. 7. SETTLEMENT AND WAIVER 7.1 The purpose of this Agreement is to settle fully and finally any of the Claims the Employee may have whatsoever against the Company or any Associated Companies (or any of their respective officers, directors or shareholders) arising from his employment or termination of employment with the Company or any Associated Companies, it not being admitted by the Company (either for itself or any Associated Company) that he has any such Claim. 7.2 The purpose of this Agreement is to settle fully and finally any claims the Company or any Associated Companies (or any of their respective officers, directors or shareholders) may have whatsoever against the Employee arising from his employment or termination of employment with the Company or any Associated Companies, it not being admitted by the Employee that the Company or any Associated Companies (or any of their respective officers, directors or shareholders) has any such Claim. 7.3 The terms contained in this Agreement are in full and final settlement of the Claims and the Employee represents to the Company that the Employee accepts the terms of this Agreement in full and final settlement of the Claims. 7.4 The Employee represents to the Company that the Employee accepts the terms of this Agreement in full and final settlement of any claims that the Employee has or may have against the Company or any Associated Company (or any of their respective officers, directors or shareholders) relating to his or her employment, the termination of his or her employment or any other matter including (without limitation) any action that might be commenced before a rights commissioner, any employment tribunal or similar or any court of law in respect of any or all of the following claims: (a) Any common law claims, including for wrongful dismissal, breach of contract or tort claims (including, without limitation, any personal injury claims); (b) Unfair or constructive dismissal under the Unfair Dismissals Acts 1977-2007; (c) Unlawful deduction from wages under the Payment of Wages Act 1991; or (d) Any other claims under the Redundancy Payments Acts 1967 to 2003, the Protection of Employees Act 1977, the Minimum Notice and Terms of Employment Acts 1973 to 2001, the Organisation of Working Time Act 1997, Protection of Employees (Fixed- Term Work) Act 2003, the Employment Equality Acts 1998 to 2004, the Terms of Employment (Information) Act 1994, the Data Protection Acts 1988 and 2004 and all other Irish employment related legislation) or otherwise. 7.5 The Employee warrants and further represents that the Claims are all of the claims that have been or will be contemplated by the Employee. 7.6 The Employee hereby agrees that, except for sums and matters referred to in this Agreement, no other sums are due to him from the Company or any Associated Company. 8. SHARE OPTIONS The Company and the Employee agree and acknowledge that: The 289,167 unvested options to purchase shares in Amarin Corporation Plc which the Employee currently holds will vest and become exercisable on the Termination Date and will remain exercisable for a period of twelve months following that date.The 255,833 vested options to purchase shares in Amarin Corporation Plc which the Employee currently holds will remain exercisable for a period of twelve months following the Termination Date. Any of the Employee’s options which have not been exercised within twelve months of the Termination Date will lapse automatically at the end of that twelve month period.For the avoidance of doubt, the terms and provisions of the option plan and/or option agreement under which the options were granted shall continue to apply except that the twelve month exercise period specified in this clause shall override the earlier lapse of the options should this arise under any such provisions. 9. RETURN OF PROPERTY The Employee agrees that the Employee shall, on the Termination Date or as may be requested by the Company, deliver to the Company all property and equipment, including without limitation, laptop computer, computer disks, memory sticks, tapes, mobile phone, security passes, fuel cards, keys, correspondence, documents, files and other information (whether originals, copies or extracts and whether electronic, audio or otherwise ) belonging to the Company, any of its Associated Companies, or its or their clients. The Employee warrants by signing this Agreement that the Employee will not retain any copies of any of the foregoing (whether paper copies or copies stored on software storage media). 10. INDEPENDENT LEGAL ADVICE The Employee confirms that the Compensation Payment and other arrangements herein are fair and adequate consideration for the discharge and waiver of his or her rights. The Employee further confirms that the Employee fully understands the implications of signing this Agreement and has signed this Agreement having taken independent advice from BCM Hanby Wallace solicitors. The Company will discharge the Employee's reasonable costs for legal advice taken by the Employee within 7 days of the Closing. 11. WHOLE AGREEMENT The parties to this Agreement agree and acknowledge that this Agreement sets out the entire agreement between them relating to the termination of the Employee’s employment with the Company or any of its Associated Companies and supersedes all previous related discussions between them and their advisers and all statements, representations, terms and conditions, warranties, guarantees, proposals, communications and understandings (if any) whenever given and whether orally or in writing, all of which are hereby treated as terminated by mutual consent. For the avoidance of doubt, nothing in this Agreement shall in any way alter, amend or effect the provisions of any agreement between the Company or any of its Associated Companies and the Employee relating to confidentiality or ownership of intellectual property rights.This Agreement may be executed in counterparts, including by electronic transmission. 12. GOVERNING LAW ETC. 12.1 This Agreement shall be governed by and construed in accordance with the laws of Ireland and the Irish courts shall have exclusive jurisdiction for all purposes connected with this Agreement. SIGNED…………… For and on behalf of the Company DATED…………… SIGNED…………… DATED…………… APPENDIX 1WARRANT THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR REGISTERED OR QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS.THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A)PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND REGISTERED OR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION OR QUALIFICATION REQUIREMENTS IS AVAILABLE.AS A CONDITION TO PERMITTING ANY TRANSFER OF THESE SECURITIES PURSUANT TO CLAUSE (B) ABOVE, THE COMPANY MAY REQUIRE THAT IT BE FURNISHED WITH AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY TO THE EFFECT THAT NO REGISTRATION OR QUALIFICATION IS LEGALLY REQUIRED FOR SUCH TRANSFER. AMARIN CORPORATION PLC WARRANT TO PURCHASE ORDINARY SHARES No. W October 16, 2009 Void After October 16, THIS CERTIFIES THAT, for value received, Alan Cooke, or assigns (the “Holder”), is entitled to subscribe for and purchase at the Exercise Price (defined below) from Amarin Corporation plc, a public limited company incorporated under the laws of England and Wales, with its registered office at 110 Cannon Street, London, EC4N6AR,
